Opinion filed May 20, 2010
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                           No. 11-09-00258-CR
                                           __________
 
                             TRISTA CHERIE DELACRUZ, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 266th District Court
 
                                                           Erath
County, Texas
 
                                                 Trial
Court Cause No. CR13057
 

 
                                            M
E M O R A N D U M   O P I N I O N
The jury convicted Trista Cherie DeLaCruz of
delivery of 4 or more grams but less than 200 grams of methamphetamine.  The
jury assessed her punishment at confinement for seven years.  We dismiss.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of her right to review the record and file a
response to counsel=s
brief.  Court-appointed counsel has complied with the requirements of Anders
v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.CEastland
2005, no pet.).
Appellant requested and received numerous
extensions of time in which to file her response.  On May 14, 2010, she filed
in this court a letter stating that she would not be filing a response.
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has the responsibility to advise appellant
that she may file a petition for discretionary review by the Texas Court of
Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App.
2006).  Likewise, this court advises appellant that she may file a petition for
discretionary review pursuant to Tex. R.
App. P. 66.  Black v. State,  217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.). 
The motion to withdraw is granted, and the
appeal is dismissed.
 
 
PER CURIAM
 
May 20, 2010
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.